               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,             CR 19-495 DSF
    Plaintiff,
                                      Order re Motion for Bill of
                 v.                   Particulars

VAHE SARKISS,
    Defendant.



  The parties agree that Defendant’s motion for a bill of particulars is
moot. Therefore, the motion is removed from the Court’s calendar.

   IT IS SO ORDERED.



Date: October 3, 2019                ___________________________
                                     Dale S. Fischer
                                     United States District Judge
